Bloodworth, J.
1. There was evidence to support the verdict.
2. When read in connection with the entire charge, the excerpts therefrom complained of in the motion for new trial are not erroneous.
*521Decided March 19, 1917.
Complaint; from DeKalb superior court—Judge Smith. October 12, 1915.
Mark Bolding, for plaintiffs in error.
Oreen, Tilson & McKinney, contra.
3. Slight errors and inaccuracies of expression which .are not likely to mislead the jury are harmless in a charge which otherwise accurately, fairly, and comprehensively states the contentions of both parties and clearly presents the law applicable thereto..
4. The charge covered the issues made by the pleadings, and, if fuller instructions on any particular issue were desired, the judge should have been so informed by a timely written request.
5. The judge did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, P. J., and Jenhins, J., concur.